DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: an acquisition unit configured to acquire at least one of an image of a target space and a sound of the target space, a determination unit configured to determine whether an odor emitting object is present in the target space, and a control unit configured to control the device such that the device treats an odor when the determination unit determines that the odor emitting object is present in the target space, a storage unit configured to store types of odor emitting object and the control patterns corresponding to the types of odor emitting objects, with the types of odor emitting objects and the control patterns being associated with each other, an identification unit configured to identify, when the determination unit determines that the odor emitting object is present in the target space, a position of the odor emitting object, based on at least one of the image and the sound acquired by the acquisition unit, and a position acquisition unit configured to acquire information on a position of an odor reducer, the position acquisition unit further configured to acquire the information on the position of the odor reducer based on the image acquired by the acquisition unit, the position acquisition unit further configured to acquire information on a position of an air suction port formed in the air cleaner, based on the image acquired by the acquisition unit in Claims 1, 3-7 and 15. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Page 13, lines 28-31 of instant specification discloses that: “The acquisition unit 610 includes an image acquisition unit 612 configured to acquire an image (image data) of the target space R transmitted from the camera 410. The acquisition unit 610 also includes a sound acquisition unit 614 configured to acquire a sound (sound data) of the target space R transmitted from the microphone 420.”
Page 14, lines 16-26 of instant specification that: “The determination unit 620 includes a sound preprocessing unit 624 and a discriminator 626 (see FIG. 3). The determination unit 620 determines, using the learned discriminator 626, whether an odor source is present in the target space R and what type of the odor source is, based on at least one of image data and sound data acquired by the acquisition unit 610. Learning will be described later. The sound preprocessing unit 624 detects a target sound section, as preprocessing for sound data acquired by the acquisition unit 610, to discriminate, as to sound data containing a target sound and noise, between a section where the target sound is present and a section different from that section and to extract the section where the target sound is present from the sound data.”
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “an identification unit configured to identify, when the determination unit determines that the odor emitting object is present in the target space, a position of the odor emitting object, based on at least one of the image and the sound acquired by the acquisition unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Page 17 of instant specification discloses that: “The identification unit 630 identifies, when the determination unit 620 determines that an odor source is present in the target space R, a position of the odor source in the target space R based on at least one of an image and a sound of the target space R acquired by the acquisition unit 610. For example, when the determination unit 620 determines that a region where the odor source comes out (referred to as an odor source region) is present in the image of the target space R, the identification unit 630 identifies a position of the odor source in an actual space, from a position of the odor source region in the image of the target space R, using a calculation formula for associating the position of the odor source region in the image of the target space R with the position of the odor source in the actual space, a database storing the correlation, and/or others. Preferably, the identification unit 630 identifies a position of the odor source relative to the indoor unit 10 of the air conditioning apparatus 100.”  However, the disclosure fails to provide any structure that performs the function in the claim.
Claim limitation “a control unit configured to control the device such that the device treat an odor when the determination unit determines that the odor emitting object is present in the target space, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Page 17, line 34 to page 18, line 8 of instant specification discloses that: “ The control unit 640 controls the odor treatment device (the air conditioning apparatus in the first embodiment) such that the air conditioning apparatus 100 treats an odor when the determination unit 620 determines that an odor source is present in the target space R. Preferably, the control unit 640 has a plurality of control patterns for the air conditioning apparatus 100, which can be used when the determination unit 620 determines that an odor source is present in the target space R. In other words, preferably, the control unit 640 operates the air conditioning apparatus 100 in accordance with various control contents (at least two kinds of control contents) when the determination unit 620 determines that an odor source is present in the target space R.”  However, the disclosure fails to provide any structure that performs the function in the claim.
Claim limitation “storage unit configured to store types of odor emitting objects and the control patterns corresponding to the types of odor emitting objects, with the types of odor emitting objects and the control patterns being associated with each other, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Page 27, lines 13-18 of instant specification discloses that: “The spatial environment management system 1 includes the storage unit 670 storing types of odor sources and the control patterns corresponding to the types with the types of odor sources 15 and the control patterns associated with each other. The control unit 640 controls the air conditioning apparatus 100 in accordance with the control pattern corresponding to the type of the odor source determined by the determination unit 620, based on the information stored in the storage unit 670.”  However, the disclosure fails to provide any structure that performs the function in the claim.
Claim limitation “position acquisition unit configured to acquire information on a position of an odor reducer, the position acquisition unit further configured to acquire the information on the position of the odor reducer based on the image acquired by the acquisition unit, the position acquisition unit further configured to acquire information on a position of an air suction port formed in the air cleaner, based on the image acquired by the acquisition unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Page 39, lines 5-11 of instant specification discloses that: “The spatial environment management system 2 includes the position acquisition unit configured to acquire information on a position of the air cleaner 700. The air cleaner 700 is an example of an odor reducer configured to reduce an odor. The position acquisition unit is, for example, the input unit 650 configured to receive an input of information. For example, the identification unit 630 may function as the position acquisition unit to acquire the information on the position of the air cleaner 700 based on at least one of an image or a sound of the target space R acquired by the acquisition unit 610.”  However, the disclosure fails to provide any structure that performs the function in the claim.
 Therefore, Claims 1-20 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)       Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites: “…a position acquisition unit configured to acquire information of a position of an odor reducer, the odor reducer being configured to reduce an odor, the device including at least the airflow producing mechanism…”  This limitation is considered indefinite because it creates confusion with the previous claims, since the device as recited in claim 1 may include at least a deodorizing mechanism, which would implicitly reduce odors.  Is the odor reducer the same as the device as recited in claim 1 or are these two separate structures?
Applicant discloses on page 32, line 12 of instant specification that “The air cleaner 700 is an example of an odor reducer configured to reduce an odor.” 
Applicant also discloses on pages 41-42 that: 
12: indoor fan (airflow producing mechanism)
100: air conditioning apparatus (device)
300: deodorizing apparatus (device)
310: deodorizing mechanism
700: air cleaner (device, odor reducer)
720: deodorizing filter (deodorizing mechanism)
W: window (odor reducer)
		Why does the odor reducer and device have the same numeral (700) if they are two different structures?
Claim 7 recites: “…the odor reducer includes an air cleaner, the air cleaner including a deodorizing mechanism and an airflow producing mechanism…”  This limitation is considered indefinite because it is unclear if the air cleaner is the same as the device as recited in claim 1, since the device recited in claim 1 includes at least one of an airflow producing mechanism and a deodorizing mechanism.  Are the air cleaner and the device two separate structures or are they the same?
Applicant discloses on pages 41-42 that: 
12: indoor fan (airflow producing mechanism)
100: air conditioning apparatus (device)
300: deodorizing apparatus (device)
310: deodorizing mechanism
700: air cleaner (device, odor reducer)
720: deodorizing filter (deodorizing mechanism)
W: window (odor reducer)
		Why does the odor reducer and device have the same numeral (700) if they are two different structures?
Claims 6 and 8 are rejected because they depend on rejected claim 5.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 9-14 and 16-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Yuki et al. (US Pat. Pub. No. 2016/0057395, hereinafter Yuki).
In regards to Claim 1, Yuki discloses a spatial environment management system, i.e. electronic control device, comprising:
an acquisition unit configured to acquire at least one of an image of a target space and a sound of the target space (see paragraphs [0045] and [0067]; Yuki discloses the information on the space detected by the detector is an image of the space captured by an image capture device provided in the electronic device or an external image capture device connected to the electronic device);
a determination unit configured to determine whether an odor emitting object is present in the target space, i.e. living thing state estimator, based on at least one of the image and the sound acquired by the acquisition unit (see paragraphs [0045] and [0068], Yuki discloses a living thing state estimator that determines whether or not at least an animal other than a human, i.e. odor emitting object, is present in a space in which the electronic device is disposed, based on information on the space, and estimates a state of the animal that is determined to be present, the information being detected by a detector. The living thing state indicator determines the presence of an animal other than a human in the space by analyzing the image captured by the image capture device.);
a device including at least one of an airflow producing mechanism and a deodorizing mechanism (air cleaner) (see paragraphs [0060], [0098], [0100] and [0299]; Yuki discloses air cleaner which removes smell. i.e. airflow producing mechanism, and generates aroma/scent, i.e. deodorizing mechanism); and
a control unit configured to control the device such that the device treats an odor when the determination unit determines that the odor emitting object is present in the target space (see paragraphs [0046]-[0047] and [0060]-[0066]; Yuki discloses a control detail determiner that determines a control detail for the electronic device, according to a result of the determination or the estimated state of the animal. The electronic device includes an outputter that performs a predetermined operation. The predetermined operation includes an operation of air cleaning to remove a smell and an operation of generating a scent.).
In regards to Claim 2, Yuki discloses wherein
the determination unit is further configured to determine a type of the odor emitting object, based on at least one of the image and the sound acquired by the acquisition unit (see paragraphs [0045] and [0067]-[0068]), and
when the determination unit determines that the odor emitting object is present in the target space, the control unit is further configured to control the device in accordance with a content set based on the type of the odor emitting object determined by the determination unit (see paragraphs [0045]-[0047] and [0060]-[0066]; Yuki discloses a living thing state estimator that determines whether or not at least an animal other than a human is present in a space in which the electronic device is disposed, based on information on the space, and estimates a state of the animal that is determined to be present, the information being detected by a detector. Yuki further discloses a control detail determiner that determines a control detail for the electronic device, according to a result of the determination or the estimated state of the animal. The electronic device includes an outputter that performs a predetermined operation. The predetermined operation includes an operation of air cleaning to remove a smell and an operation of generating a scent).
In regards to Claim 3, Yuki discloses further comprising:
a storage unit (#204 recorder) (see figure 3B, and paragraph [0162]) ,
the control unit having a plurality of control patterns for the device (see figures 16-17, and paragraphs [0205] and [0379]),
the storage unit (#204) being configured to store types of odor emitting objects and the control patterns corresponding to the types of odor emitting objects, with the types of odor emitting objects and the control patterns being associated with each other (see paragraphs [0162]-[0163] and [0202]-[0205]; Yuki discloses that the recorder #204 is a rewritable recording medium such as a memory, hard disk that is provided internally of the device #101(a).  The recorder #204 temporarily records or stores information outputted from each component and information obtained externally of the device #101(a).  The recorder #204 includes a living thing state storage database #207 and a content management database #208. Animal and/or human life patterns are stored in the living thing state storage #207 and it is possible to learn the life patterns related to the state of a living thing in the space to a certain extent.);
the control unit being further configured to control the device in accordance with the control pattern corresponding to the type of the odor emitting object, determined by the determination unit, based on the information stored in the storage unit (see figures 16-17, and paragraphs [0099]-[0102], [0205], [0379] and [0381]; Yuki discloses the control detail is further associated with a characteristic of the animal, in the case where the characteristic of the animal is that the animal is sensitive to pollution in air, when the living thing state estimator determines that the animal is present, the control detail determiner selects a control detail that indicates an operation for causing the air cleaner to perform air cleaning with high frequency. In the case where the characteristic of the animal is that the animal does not like change of environment, when the living thing state estimator determines that the animal is not present, the control detail determiner selects a control detail that indicates an operation for causing the air cleaner to perform air cleaning. Yuki further discloses that when the life patterns are managed as a table by the living thing state storage #207 in this manner, the information estimated by the living thing state estimator #205 may be outputted to the living thing state storage #207 of the recorder #204 rather than to the control detail determiner #206 directly. In step S403 described later, the control detail determiner 206 obtains information from the living thing state storage #207 and determines the details of control.  For instance, when the human is estimated to be “not present” or “sleeping” the animal is estimated to be “awake” in step S1503, the control detail determiner 1403 refers to the table 1601 and determines that the output of the air conditioner (device 101(d)), the air cleaner, humidifier, dehumidifier (device 101(e)) is set to animal comfortable mode. The operational modes (common operation mode, human comfortable mode, and animal comfortable mode) of the devices illustrated in FIG. 16 are as specified in table 1701 of FIG. 17. FIG. 17 is a diagram illustrating an example of a table that determines an operational mode of each of the devices in the second embodiment. The table 1601 and the table 1701 may be held in the recorder 1404 or may be held in the device 101(c).).
In regards to Claim 4, Yuki discloses further comprising: 
an identification unit configured to identify, when the determination unit determines that the odor emitting object is present in the target space, a position of the odor emitting object, based on at least one of the image and the sound acquired by the acquisition unit (see paragraph [0181]; Yuki discloses that the detector #201, i.e. acquisition unit, may further have a sensor that measures the distance from the electronic device #101(a) to a human and/or animal to be identified, i.e. identification unit that identifies a position of the odor emitting object.  In this case, based on information on the distance measured by the sensor, the living thing state estimator #205, i.e. determination unit, is able to determine whether or not a human and/or animal to be identified by the living thing state estimator #205 are present in the space in which the electronic device #101(a) is disposed or in the periphery of the electronic device #101(a).), wherein
the control unit being further configured to control the device in accordance with a content set based on the position of the odor emitting object identified by the identification unit (see paragraph [0192]; Yuki further discloses the living thing state estimator #205 also estimate the orientation of a human or an animal with respect to the device #101(a) and the control detail determination by the control detail determiner #206, control unit, it is possible to determine a control which is the most suitable for a user (human or an animal) and suited to a state of the user, i.e. control the device in according with a content set based on the position of the human or animal.).
In regards to Claim 9, Yuki discloses wherein the control unit is further configured to control at least one of an ON/OFF state of the device, a direction of air blown out from the device and a volume of air blown out from the device (see paragraph [0375]).
In regards to Claim 10, Yuki discloses wherein the device includes at least one of an air conditioning apparatus, an air cleaner, an electric fan, a ventilator and a deodorizing apparatus (see paragraphs [0060], [0098]-[0102]).
In regards to Claim 11, Yuki discloses wherein the odor emitting object as a target of determination by the determination unit includes at least one of food, life and excrement (see paragraphs [0045] and [0068]; Yuki discloses a living thing state estimator that determines whether or not at least an animal other than a human, i.e. odor emitting object, is present in a space in which the electronic device is disposed, based on information on the space, and estimates a state of the animal that is determined to be present, the information being detected by a detector. The living thing state indicator determines the presence of an animal other than a human in the space by analyzing the image captured by the image capture device.).
In regards to Claim 12, Yuki discloses wherein when the determination unit determines that the odor emitting object is present in the target space, the control unit is further configured to control the device in accordance with a content set based on action of a person on the odor emitting object (see paragraph [0377]; Yuki discloses when the human and the animal, i.e. odor emitting object, are estimated to be awake, the control detail determiner, i.e. control unit, refers to table 1601 and determines that the output of the air cleaner is set to common operational mode.).
In regards to Claim 13, Yuki discloses wherein 
when the determination unit determines that a first object having an odor is present in the target space, the control unit is further configured to commence a first control on the device such that the device treats the odor (see paragraph [0376]; Yuki discloses when the human and the animal are estimated to be “present” and both the human and the animal is estimated to be “sleeping”, the control detail determiner #1403 refers to the table #1601 and determines that the output of the air cleaner to be set to “sleep mode”, i.e. first control such that the device treats the odor.), and
when the determination unit determines that the first object becomes absent from the target space after the commencement of the first control, the control unit is further configured to implement a second control different from the first control on the device such that the device treats the odor (see paragraph [0378]; Yuki discloses when the human is estimated to be “awake” and the animal is estimated to be “not present”, i.e. odor emitting object becomes absent, the control detail determiner #1403 refers to the table #1601 and determines that the output of the air cleaner is set to human comfortable mode, i.e. second control different from first control such that the device treats the odor.).
In regards to Claim 14, Yuki discloses wherein the device includes an air conditioning apparatus, and when the determination unit determines that the odor emitting object is present in the target space, the control unit is further configured to control the air conditioning apparatus such that the air conditioning apparatus performs one of a cooling operation, a dehumidifying operation, and a heating operation to treat the odor (see paragraph [0106]; Yuki discloses that when the living thing state estimator determines that the animal is present, the control detail determiner selects a control detail that indicates an operation for causing the air cleaner to humidify or dehumidify air, i.e. dehumidifying operation, so as to achieve a temperature or a humidity associated with the animal or a predetermined temperature or humidity.).
In regards to Claim 16, Yuki discloses wherein the control unit is further configured to control at least one of an ON/OFF state of the device, a direction of air blown out from the device and a volume of air blown out from the device (see paragraph [0375]).
In regards to Claim 17, Yuki discloses wherein the device includes at least one of an air conditioning apparatus, an air cleaner, an electric fan, a ventilator and a deodorizing apparatus (see paragraphs [0060], [0098]-[0102]).
In regards to Claim 18, Yuki discloses wherein the odor emitting object as a target of determination by the determination unit includes at least one of food, life and excrement (see paragraphs [0045] and [0068]; Yuki discloses a living thing state estimator that determines whether or not at least an animal other than a human, i.e. odor emitting object, is present in a space in which the electronic device is disposed, based on information on the space, and estimates a state of the animal that is determined to be present, the information being detected by a detector. The living thing state indicator determines the presence of an animal other than a human in the space by analyzing the image captured by the image capture device.).
In regards to Claim 19, Yuki discloses wherein when the determination unit determines that the odor emitting object is present in the target space, the control unit is further configured to control the device in accordance with a content set based on action of a person on the odor emitting object (see paragraph [0377]; Yuki discloses when the human and the animal, i.e. odor emitting object, are estimated to be awake, the control detail determiner, i.e. control unit, refers to table 1601 and determines that the output of the air cleaner is set to common operational mode.).
In regards to Claim 20, Yuki discloses wherein 
when the determination unit determines that a first object having an odor is present in the target space, the control unit is further configured to commence a first control on the device such that the device treats the odor (see paragraph [0376]; Yuki discloses when the human and the animal are estimated to be “present” and both the human and the animal is estimated to be “sleeping”, the control detail determiner #1403 refers to the table #1601 and determines that the output of the air cleaner to be set to “sleep mode”, i.e. first control such that the device treats the odor.), and
when the determination unit determines that the first object becomes absent from the target space after the commencement of the first control, the control unit is further configured to implement a second control different from the first control on the device such that the device treats the odor (see paragraph [0378]; Yuki discloses when the human is estimated to be “awake” and the animal is estimated to be “not present”, i.e. odor emitting object becomes absent, the control detail determiner #1403 refers to the table #1601 and determines that the output of the air cleaner is set to human comfortable mode, i.e. second control different from first control such that the device treats the odor.).
Claims 1-2, 4-6 and 15 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Okamoto et al. (JP2011002166A, relied on machine translation, hereinafter Okamoto).
In regards to Claim 1, Okamoto discloses a spatial environment management system, i.e. air purifying system having high efficiency and improved air purifying ability, comprising:
an acquisition unit configured to acquire at least one of an image of a target space and a sound of the target space (see paragraph [0033]; Okamoto discloses various detectors to detect contaminated air and people in a target space, i.e. room.  At least one of two detectors is provided in the first air purifier #1.  The detector can detect a person in the room.);
a determination unit configured to determine whether an odor emitting object is present in the target space based on at least one of the image and the sound acquired by the acquisition unit (see paragraphs [0033]-[0034], Okamoto discloses that detectors are capable of detecting contaminated air and/or people in the target space, as well as the position determined by the cooperation of two detectors, i.e. determination unit.);
a device including at least one of an airflow producing mechanism and a deodorizing mechanism (see paragraphs [0033]-[0034] and [0038]; Okamoto discloses a first air purifying device and a second air purifying device include a cleaning unit that purifies the air includes a deodorizing device); and
a control unit configured to control the device such that the device treats an odor when the determination unit determines that the odor emitting object is present in the target space (see paragraph [0035]: Okamoto discloses a centralized control unit configured to control the plurality of air purifying devices.  The air cleaning system identifies the location of the contaminated air or person based on the information provided by the detectors and the control unit controls the air purifying device to clean the contaminated air or person based on the location of the person provided the by detectors.).
In regards to Claim 4, Okamoto discloses further comprising: 
an identification unit configured to identify, when the determination unit determines that the odor emitting object is present in the target space, a position of the odor emitting object, based on at least one of the image and the sound acquired by the acquisition unit (see paragraph [0033]; Okamoto discloses that the detectors are capable of detecting contaminated air and/or people in the target space, as well as the position determined by the cooperation of two detectors, i.e. identification unit configured to identify, when the determination unit determines that the odor emitting object is present in the target space,  a position of the odor emitting object (person), based on the acquisition unit (detectors), wherein
the control unit being further configured to control the device in accordance with a content set based on the position of the odor emitting object identified by the identification unit (see paragraph [0035]: Okamoto discloses a centralized control unit configured to control the plurality of air purifying devices.  The air cleaning system identifies the position/location of the person based on the information provided by the detectors and the control unit controls the air purifying device to clean the contaminated air or person based on the position/location of the person provided the by detectors.).
In regards to Claim 2, Okamoto discloses wherein
the determination unit is further configured to determine a type of the odor emitting object, based on at least one of the image and the sound acquired by the acquisition unit (see paragraphs [0033]-[0034]), and
when the determination unit determines that the odor emitting object is present in the target space, the control unit is further configured to control the device in accordance with a content set based on the type of the odor emitting object determined by the determination unit (see paragraphs [0033]-[0038]).
In regards to Claim 5, Okamoto discloses further comprising: 
a position acquisition unit configured to acquire information on a position of an odor reducer, the odor reducer being configured to reduce an odor (see paragraph [0038]; Okamoto discloses wherein the first and second air purifying devices have a cleaning unit inside for purifying contaminated air.  The cleaning unit may include a deodorizing device, a sterilizing device and a filter.),
the device including at least the airflow producing mechanism (see paragraph [0038]; Okamoto discloses wherein the first and second air purifying devices have a cleaning unit inside for purifying contaminated air.  The cleaning unit may include a deodorizing device, a sterilizing device and a filter. Since the first and second air purifiers, i.e. device and odor reducer, can suck and blow the contaminated air, it is reasonably asserted, absent evidence to the contrary, that the device necessarily must have at least an airflow producing mechanism), and
the control unit being further configured to control the device such that air passes through or by the position of the odor emitting object, and then flows toward the odor reducer (see paragraphs [0022]-[0023] and [0033]-[0038]; Okamoto discloses wherein a centralized control unit configured to control the plurality of air purifying devices.  The air cleaning system identifies the location/position of the contaminated air or person based on the information provided by the detectors.  The control unit activates and controls the air purifying devices depending on their proximity with the person to clean the person, which means that the detectors and control unit are able to evaluate the position of the air cleaning devices and the person occupying the space.  The first air purifying device which is nearest to the person, i.e. odor source, will suck air while the second air purifying device will blow out air (both air purifying devices operate in cooperation.). This is considered equivalent to wherein air passes through or by the position of the odor emitting object, and then flows toward the odor reducer, as claimed by the applicant.).
In regards to Claim 6, Okamota discloses wherein the position acquisition unit is further configured to acquire the information on the position of the odor reducer based on the image acquired the by acquisition unit (see paragraphs [0033]-[0038]; Okamota discloses that the position of the first and second air purifying device is evaluated by the detectors/control unit in order to activate each of them differently based on their respective proximity with the person, i.e. odor source.  The position of said air purifying devices is thus evaluated based on an image acquired by the detectors.).
In regards to Claim 15, Okamoto discloses further comprising: 
an identification unit configured to identify, when the determination unit determines that the odor emitting object is present in the target space, a position of the odor emitting object, based on at least one of the image and the sound acquired by the acquisition unit (see paragraph [0033]; Okamoto discloses that the detectors are capable of detecting contaminated air and/or people in the target space, as well as the position determined by the cooperation of two detectors, i.e. identification unit configured to identify, when the determination unit determines that the odor emitting object is present in the target space,  a position of the odor emitting object (person), based on the acquisition unit (detectors), wherein
the control unit being further configured to control the device in accordance with a content set based on the position of the odor emitting object identified by the identification unit (see paragraph [0035]: Okamoto discloses a centralized control unit configured to control the plurality of air purifying devices.  The air cleaning system identifies the position/location of the person based on the information provided by the detectors and the control unit controls the air purifying device to clean the contaminated air or person based on the position/location of the person provided the by detectors.).

Examiner’s Comments
In regards to Claims 7-8, no art rejection has been made of these claims.  They have only been rejection under 35 USC § 112(b) as discussed above in the office action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JELITZA M PEREZ/Primary Examiner, Art Unit 1759